JfourtI) Court of Sppeate
                                                iHntomo,

                                                May 23,2013


                                           No. 04-13-00083-CV


                                 HALE LAND AND CATTLE, INC.,
                                                  Appellant


                                                       v.



      SILVARIS CORPORATION, D/B/A LOW GRADE LUMBER and ALCALOSA
                                          FORWARDING, INC.


                   From the 293rd Judicial District Court, Maverick County, Texas
                                   Trial Court No. 08-12-24038-MCV
                               Honorable Cynthia Muniz, Judge Presiding


                                           No. 04-13-00320-CV


                        IN RE HALE LAND AND CATTLE COMPANY, INC.


                                     Original Mandamus Proceeding1

                                                   ORDER


Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice


           On April 15, 2013, Appellant Hale Land and Cattle Company, Inc. filed an interlocutory
appeal and it was assigned Cause Number 04-13-00083-CV.2 On May 22, 2013, Hale filed a
petition for writ of mandamus and it was assigned Cause Number 04-13-00320-CV.




1 The proceeding in Cause No. 04-13-00320-CV arises out of Cause No. 08-12-24038, styled Silvaris Corporation,
d/b/a Low Grade Lumber and Alcalosa Fonvarding. Inc. v. Hale Land and Cattle Company, Inc., pending in the
293rd Judicial District Court, Maverick County, Texas, the Honorable Cynthia Muniz presiding.

2 On May 3, 2013, in Cause Number 04-13-00083-CV, this court issued an order denying Hale's Motion for Leave
to Combine Petition for Writ of Mandamus With Interlocutory Appeal and allowing Hale to file a separate petition
for writ of mandamus.
        On May 22, 2013, Hale filed a motion to consolidate Cause Numbers 04-13-00083-CV
and 04-13-00320-CV. The motion to consolidate is GRANTED. Therefore, it is ORDERED
that Cause Numbers 04-13-00083-CV and 04-13-00320-CV are consolidated. From this date
forward, the parties shall file all motions, briefs, and other pleadings as if the two cases were one
case, but shall put both appellate cause numbers in the style of the case. Both cases will be
submitted together as a single proceeding. If oral argument is granted, both cases will be argued
together and the total time limit for each side at oral argument will equal the ordinary time limit
for a single appeal. The court will dispose of the entire case with the same order/judgment,
opinion, and mandate.

        Additionally, this court is of the opinion that a serious question concerning the relief
sought in the petition for writ of mandamus, Cause Number 04-13-00320-CV, requires further
consideration.    See Tex. R. App. P. 52.8(b).       Appellees/real parties in interest Alcalosa
Forwarding, Inc. and Silvaris Corporation d/b/a Low Grade Lumber have filed briefs in Cause
Number 04-13-00083-CV. Although not required, Respondent, the Honorable Cynthia Muniz,
and Alcalosa and Silvaris may file any additional response to the petition for writ of mandamus,
not previously addressed in the briefs, in this court no later than June 6, 2013 or Alcalosa and
Silvaris may stand on the briefs previously filed in Cause Number 04-13-00083-CV. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.




It is so ORDERED on May 23,2013.                                      PER CURIAM




ATTESTED TO:
                   Keith E. Hottle
                   Clerk of Court